Case 20-60066-jwc       Doc 20     Filed 02/11/20 Entered 02/11/20 17:29:38            Desc Main
                                   Document      Page 1 of 7


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

In re: DO @ KING PLOW ARTS                                  Case No. 20-60066-JWC
CENTER, LLC, Debtor.                                        Chapter 11


CENTERSTATE BANK, N.A., f/k/a
National Bank of Commerce,
                                                            MOTION FOR RELIEF
       Movant,                                              FROM AUTOMATIC
                                                            STAY AND WAIVER OF
                                                            HEARING REQUIREMENT
v.

DO @ KING PLOW ARTS
CENTER, LLC,

       Respondent.


                            MOTION FOR RELIEF FROM STAY


       Pursuant to 11 U.S.C. § 362, secured creditor CenterState Bank, N.A., formerly known as

National Bank of Commerce (“CSB”), files this Motion for Relief from Automatic Stay

(“Motion”). CSB waives the thirty (30) day hearing requirement in connection with the Motion,

and in support hereof, CSB states as follows:

                             I.      JURISDICTION AND PARTIES

       1.      The Court has jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (G).

       2.      CSB is a national banking association chartered under the laws of the United States

of America. CSB is authorized to transact business in the state of Georgia, and it does business in

the state of Georgia and in Fulton County, Georgia.
Case 20-60066-jwc       Doc 20    Filed 02/11/20 Entered 02/11/20 17:29:38            Desc Main
                                  Document      Page 2 of 7


                                          II.     FACTS

       3.     Debtor Do @ King Plow Arts Center, LLC (“Debtor”), filed its Voluntary Petition

for Chapter 11 protection on January 2, 2020.

       4.     Debtor executed that certain U.S. Small Business Administration (“SBA”) Note

dated May 12, 2017, to or for the benefit of National Bank of Commerce, in the original principal

amount of $1,190,000.00 (“Note-1”). A true and correct copy of Note-1 is attached hereto as

Exhibit A.

       5.     Note-1 is secured by that certain Deed to Secure Debt, Security Agreement and

Fixture Filing (“Deed-1”) dated May 12, 2017, which was executed by Debtor to National Bank

of Commerce, and recorded May 16, 2017, in Deed Book 57512, Page 207, Fulton County,

Georgia records. A true and correct copy of Deed-1 is attached hereto as Exhibit B.

       6.     In addition, Note-1 is secured by that certain Assignment of Leases and Rents dated

May 12, 2017, recorded in Deed Book 57512, Page 223, Fulton County, Georgia records

(“Assignment-1”). A true and correct copy of Assignment-1 is attached hereto as Exhibit C.

       7.     Debtor executed that certain U.S. Small Business Administration Note dated May

31, 2017, to or for the benefit of National Bank of Commerce, in the original principal amount of

$700,000.00 (“Note-2”). A true and correct copy of Note-2 is attached hereto as Exhibit D.

       8.     Note-2 is secured by that certain Deed to Secure Debt, Security Agreement and

Fixture Filing (“Deed-2”) dated May 31, 2017, which was executed by Debtor to National Bank

of Commerce, recorded June 6, 2017, in Deed Book 57581, Page 591, Fulton County, Georgia

records. A true and correct copy of Deed-2 is attached hereto as Exhibit E.

       9.     In addition, Note-2 is secured by that certain U.S. Small Business Administration

Security Agreement dated May 31, 2017, executed by Debtor to or for the benefit of National Bank
Case 20-60066-jwc       Doc 20     Filed 02/11/20 Entered 02/11/20 17:29:38             Desc Main
                                   Document      Page 3 of 7


of Commerce (“Security Agreement”), and that certain Assignment of Leases and Rents dated

May 31, 2017, recorded in Deed Book 57581, Page 607, Fulton County, Georgia records

(“Assignment-2,” together with Note-1, Note-2, Deed-1, Deed-2, Assignment-1, the Security

Agreement, and any and all other documents executed herewith, the “Loan”). The Security

Agreement grants National Bank of Commerce a security interest in all of Debtor’s equipment,

machinery, furniture and fixtures as set forth in Exhibit A to the Security Agreement, as well as

all of Debtor’s inventory, raw materials, accounts receivable, contract rights, instruments, chattel

paper, and general intangibles. A true and correct copy of the Security Agreement is attached

hereto as Exhibit F, and a true and correct copy of Assignment-2 is attached hereto as Exhibit G.

       10.     CSB is the current holder of both Note-1 and Note-2, and it is the holder of both

Deed-1 and Deed-2.

       11.     CSB has a perfected first-priority lien in certain personal property set forth in the

Security Agreement (“Personal Property”), as evidenced by a true and correct copy of that certain

UCC Financing Statement 0602017-04315, filed and recorded June 7, 2017, with respect to the

Personal Property and other collateral, which is attached hereto as Exhibit H.

       12.     Both Deed-1 and Deed-2 encumber the real property commonly known as 517

Jones Avenue, Atlanta, Fulton County, Georgia, 30318, which is more particularly described in

Exhibit A to Deed-1, as well as Exhibit A to Deed-2 (“Real Property,” together with the Personal

Property, the “Property”).

       13.     The 2019 taxed appraised value of the Real Property equals $1,676,900.00.

       14.     CSB is in possession of an appraisal report dated April 4, 2019, which values the

Real Property at $1,650,000.00.
Case 20-60066-jwc       Doc 20     Filed 02/11/20 Entered 02/11/20 17:29:38             Desc Main
                                   Document      Page 4 of 7


       15.     As of February 7, 2020, Debtor is indebted to CSB under both Note-1 and Note-2

in the amount of $1,598,755.92, excluding attorneys’ fees and expenses, and both Note-1 and

Note-2 are in default. Note-1 continues to accrue interest in the amount of $225.74 for each and

every day after February 7, 2020; Note-2 continues to accrue interest in the amount of $61.98 for

each and every day after February 7, 2020.

                                         III.    ANALYSIS

       16.     Based upon the value of the Real Property, Debtor has little or no equity in the

Property.

       17.     At the February 5, 2020, meeting of creditors, Debtor stated that it is not currently

operating its business and does not have any cash flow.

       18.     As Debtor is not operating and has no cash flow, Debtor has no ability to reorganize.

       19.     Because there is little or no equity in the Property and the Property is not necessary

for reorganization, CSB is entitled to relief from the automatic stay under 11 U.S.C. § 362(d)(2).

       20.     Furthermore, cause exists to grant CSB relief from the automatic stay with respect

to the Property under 11 U.S.C. § 362(d)(1) because no adequate protection has been proposed to

protect CSB from further loss of CSB’s interest in the Property.

                                   IV.    REQUESTED RELIEF

       WHEREFORE, CSB requests that this Court:

       (a)     Set this Motion for hearing;

       (b)     Grant CSB immediate relief from the automatic stay with respect to the Property in

order to allow CSB to proceed with non-judicial foreclosure of its security deeds and confirm the

foreclosure sale(s), and to repossess and sell any personal property subject to the loan documents,

and that the 14 day stay set forth in Fed. R. Bankr. P. 4001(a)(3) be waived;
Case 20-60066-jwc     Doc 20      Filed 02/11/20 Entered 02/11/20 17:29:38         Desc Main
                                  Document      Page 5 of 7


      (c)    Require that CSB be granted adequate protection pending relief from the stay; and,

      (d)    Grant all other appropriate relief.

      This 11th day of February, 2020.

                                                         Respectfully submitted,

                                                         /s/ Kellie Turner Holt
                                                         KELLIE TURNER HOLT, ESQ.
                                                         Georgia Bar No. 711154
                                                         QUIRK & QUIRK, LLC
                                                         300 Century Springs West
                                                         6000 Lake Forrest Drive NW
                                                         Atlanta, GA 30328
                                                         Telephone: (404) 252-1425
                                                         Facsimile: (404) 671-9135
                                                         kth@quirklaw.com

                                                         Counsel for CenterState Bank, N.A.
Case 20-60066-jwc       Doc 20    Filed 02/11/20 Entered 02/11/20 17:29:38           Desc Main
                                  Document      Page 6 of 7


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

In re: DO @ KING PLOW ARTS                                 Case No. 20-60066-JWC
CENTER, LLC, Debtor.                                       Chapter 11


CENTERSTATE BANK, N.A., f/k/a
National Bank of Commerce,
                                                           MOTION FOR RELIEF
       Movant,                                             FROM AUTOMATIC
                                                           STAY AND WAIVER OF
                                                           HEARING REQUIREMENT
v.

DO @ KING PLOW ARTS
CENTER, LLC,

       Respondent.


           NOTICE OF HEARING ON MOTION FOR RELIEF FROM STAY


MOVANT HAS FILED DOCUMENTS WITH THE COURT SEEKING RELIEF FROM THE
AUTOMATIC STAY, ALL AS IS MORE PARTICULARLY SET FORTH IN THE ATTACHED
MOTION FOR RELIEF FROM AUTOMATIC STAY.

YOUR RIGHTS MAY BE AFFECTED. You should read these documents carefully and
discuss them with your attorney, if you have one in this bankruptcy case. If you do not have
an attorney, you may wish to consult one. If not served with this notice in accordance with
the Bankruptcy Code or the Federal Rules of Bankruptcy Procedure, a copy of the motion
may be obtained upon written request to counsel for the Movant or at the Clerk’s office.

If you do not want the court to grant relief from the automatic stay or if you want the court to
consider your views on the motion for relief from automatic stay, then you or your attorney shall
attend the hearing scheduled to be held on

March 12, 2020, at 10:00 a.m. in Courtroom 1203 at the U.S. Courthouse, located at 75 Ted
Turner Drive, SW, in Atlanta, Georgia.

If you or your attorney do not take these steps, the court may decide that you do not oppose
the relief sought in the motion and may enter an order granting relief.
Case 20-60066-jwc               Doc 20   Filed 02/11/20 Entered 02/11/20 17:29:38   Desc Main
                                         Document      Page 7 of 7


Dated this 11th day of February, 2020.

Document prepared by:
KELLIE TURNER HOLT
Georgia Bar No. 711154
QUIRK & QUIRK, LLC
300 Century Springs West
6000 Lake Forrest Drive NW
Atlanta, GA 30328
Telephone: (404) 252-1425
Facsimile: (404) 671-9135
kth@quirklaw.com
Counsel for CenterState Bank, N.A
